Exhibit 10.17

 

MANAGEMENT AGREEMENT

 

FOR

 

HOME PLACE OF BURLINGTON

 

BURLINGTON, NORTH CAROLINA

 

MAY 12, 2011

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

ARTICLE II APPOINTMENT OF MANAGER

7

Section 2.01. Appointment of Manager

7

ARTICLE III PAYMENTS TO MANAGER; WORKING CAPITAL; CAPITAL REPLACEMENTS;
INSUFFICIENT FUNDS

8

Section 3.01. Management Fees

8

Section 3.02. Working Capital

8

Section 3.03. Capital Replacements

8

Section 3.04. Insufficient Funds

8

ARTICLE IV MANAGEMENT SERVICES

9

Section 4.01. Authority of Manager and Management Services

9

Section 4.02. Hiring and Training of Staff

10

Section 4.03. Manager’s Home Office Personnel

10

Section 4.04. Resident Agreements

10

Section 4.05. Contracts with Affiliates

10

Section 4.06. Legal Requirements

11

ARTICLE V COLLECTIONS AND PAYMENTS

11

Section 5.01. Collection and Priorities for Distribution of Gross Revenues

11

Section 5.02. Timing of Payments

11

Section 5.03. Credits and Collections

12

Section 5.04. Depositories for Funds

12

Section 5.05. Impositions

12

ARTICLE VI ACCOUNTING; FINANCIAL STATEMENTS; AUDIT

13

Section 6.01. Accounting

13

Section 6.02. Financial Statements and Reports

13

Section 6.03. Audit Rights

13

ARTICLE VII ANNUAL OPERATING BUDGET

14

Section 7.01. Annual Operating Budget

14

ARTICLE VIII TAX MATTERS; REIT QUALIFICATION

14

Section 8.01. Tax Matters

14

Section 8.02. REIT Qualification

14

Section 8.03. Further Compliance with Section 856(d) of the Code

15

Section 8.04. Adverse Regulatory Event

16

ARTICLE IX FINANCING; INSPECTION

17

Section 9.01. Financing of the Facility

17

Section 9.02. SNH TRS’s Right To Inspect

17

ARTICLE X REPAIRS AND MAINTENANCE

17

Section 10.01. Repairs, Maintenance and Capital Replacements

17

Section 10.02. Emergency Repairs

17

Section 10.03. Liens

17

Section 10.04. Ownership

18

Section 10.05. Casualty or Condemnation

18

ARTICLE XI INSURANCE

18

Section 11.01. General Insurance Requirements

18

Section 11.02. Waiver of Subrogation

19

Section 11.03. Risk Management

19

 

i

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

ARTICLE XII TERM AND TERMINATION

19

Section 12.01. Term

19

Section 12.02. Early Termination

19

ARTICLE XIII TRANSITION ON TERMINATION

20

Section 13.01. Termination

20

ARTICLE XIV DEFAULTS

20

Section 14.01. Default by Manager

20

Section 14.02. Default by SNH TRS

21

Section 14.03. Remedies of SNH TRS

21

Section 14.04. Remedies of Manager

21

Section 14.05. No Waiver of Default

22

ARTICLE XV GOVERNING LAW, ARBITRATION, LIABLITY OF MANAGER AND INDEMNITY

22

Section 15.01. Governing Law, Etc.

22

Section 15.02. Arbitration

22

Section 15.03. Consent to Jurisdiction and Forum

24

Section 15.04. Standard of Care

25

Section 15.05. Indemnity

25

Section 15.06. Limitation of Liability

25

ARTICLE XVI PROPRIETARY MARKS; INTELLECTUAL PROPERTY

25

Section 16.01. Proprietary Marks

25

Section 16.02. Ownership of Proprietary Marks

26

Section 16.03. Intellectual Property

26

ARTICLE XVII MISCELLANEOUS PROVISIONS

26

Section 17.01. Notices

26

Section 17.02. Severability

27

Section 17.03. Gender and Number

27

Section 17.04. Headings and Interpretation

27

Section 17.05. Estoppel Certificates

27

Section 17.06. Confidentiality of Business Information

27

Section 17.07. Confidentiality of Patient Information

28

Section 17.08. Assignment

28

Section 17.09. Entire Agreement/Amendment

28

Section 17.10. Third Party Beneficiaries

28

Section 17.11. Survival

28

Section 17.12. Relationship Between the Parties

28

 

ii

--------------------------------------------------------------------------------


 

MANAGEMENT AGREEMENT

 

THIS MANAGEMENT AGREEMENT (“Agreement”) is entered into as of May 12, 2011, by
and between FVE Managers, Inc., a Maryland corporation (“Manager”), and SNH SE
Burlington Tenant LLC, a Delaware limited liability company (“SNH TRS”).

 

RECITALS:

 

WHEREAS, SNH SE Burlington LLC (“Owner”) intends to acquire certain real estate
and personal property described in Exhibit A, attached hereto (the “Facility”),
which Owner will lease to SNH TRS and which will be licensed as an assisted
living facility; and

 

WHEREAS, SNH TRS wishes to appoint Manager as manager of the Facility and
Manager desires to accept such appointment and manage the Facility effective
upon Owner’s acquisition thereof and the lease to SNH TRS, all on the terms and
conditions herein provided;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

The following terms shall have the following meanings when used in this
Agreement:

 

Section 1.01.                             “Accountants” means Ernst & Young LLP,
or such other firm of independent certified public accountants as may be
approved by SNH TRS and Manager.

 

Section 1.02.                             “Adverse Regulatory Event” is defined
in Section 8.04(b).

 

Section 1.03.                             “Affiliate” means with respect to any
Person, (i) any Person who directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with a
Person or (ii) any Person of which a Person is the beneficial owner of a
twenty-five percent (25%) or greater interest or (iii) any Person who acquires
all or substantially all of the assets of a Person. A Person shall be deemed to
control another Person if such Person, directly or indirectly, has the power to
direct the management, operations or business of such Person. The term
“beneficial owner” for this and other definitions, having the meaning given such
term in Rule 13d-3 under the Securities Exchange Act of 1934, as amended.

 

Section 1.04.                             “Agreement” means this Management
Agreement between SNH TRS and Manager, and any amendments hereto.

 

Section 1.05.                             “Approved Budget” is defined in
Section 7.01.

 

Section 1.06.                             “Bankruptcy” means, with reference to
either party:

 

(a)                                  the filing by a party of a voluntary
petition in bankruptcy or insolvency or a petition for reorganization under any
bankruptcy law, or the admission by a party that it is unable to pay its debts
as they become due, or the institution of any proceeding by a party for its
dissolution;

 

1

--------------------------------------------------------------------------------


 

(b)                                 the consent by a party to an involuntary
petition in bankruptcy or the party’s failure to vacate, within ninety (90) days
from the date of entry thereof, any order approving an involuntary petition with
respect to such party; or

 

(c)                                  the entering of an order, judgment or
decree by any court of competent jurisdiction, on the application of a creditor,
adjudicating a party as bankrupt or insolvent or approving a petition seeking
reorganization or appointing a receiver, trustee, or liquidator of all or a
substantial part of a party’s assets, and such order, judgment or decree’s
continuing unstayed and in effect for an aggregate of sixty (60) days (whether
or not consecutive) in any 12 month period.

 

Section 1.07.                             “Base Fee” is defined in Section 3.01.

 

Section 1.08.                             “Business Day” means any day other
than a Saturday, Sunday or other day on which commercial banks in the
Commonwealth of Massachusetts are authorized to close.

 

Section 1.09.                             “Capital Replacements” means
replacements and renewals of FF&E at the Facility and such repairs, maintenance,
alterations, improvements, renewals and replacements to the Facility building
and its mechanical systems which are classified as capital expenditures under
GAAP.

 

Section 1.10.                             “Change in Control” means (a) the
acquisition by any Person, or two or more Persons acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission) of 9.8% or more, or rights, options or warrants to acquire
9.8% or more, of the outstanding shares of voting stock or other voting
interests of Manager or SNH TRS, as the case may be (either, a “Relevant
Person”) or of any direct or indirect parent of a Relevant Person (“Parent”), or
the power to direct the management and policies of a Relevant Person or Parent,
directly or indirectly, (b) the merger or consolidation of a Relevant Person or
Parent with and into any Person or the merger or consolidation of any Person
with and into a Relevant Person or any Parent (other than the merger or
consolidation of any Person into a Relevant Person or Parent that does not
result in a Change in Control of a Relevant Person or Parent under clauses (a),
(c), (d), (e) or (f) of this definition), (c) any one or more sales,
conveyances, dividends or distributions to any Person of all or any material
portion of the assets (including capital stock or other equity interests) or
business of a Relevant Person or Parent, whether or not otherwise a Change in
Control, (d) the cessation, for any reason, of the individuals who at the
beginning of any twenty-four (24) consecutive month period (commencing on the
date hereof) constituted the board of directors of a Relevant Person or any
Parent (together with any new directors whose election by such board or whose
nomination for election by the shareholders of a Relevant Person or any Parent
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of any such period or whose election or
nomination for election was previously so approved, but excluding any individual
whose initial nomination for, or assumption of, office as a member of such board
of directors occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
Person other than a solicitation for the election of one or more directors by or
on behalf of the board of directors) to constitute a majority of the board of
directors of a Relevant Person or any Parent then in office, or (e) the adoption
of any proposal (other than a precatory proposal) by a Relevant Person or any

 

2

--------------------------------------------------------------------------------


 

Parent not approved by vote of a majority of the directors of a Relevant Person
or any Parent, as the case may be, in office immediately prior to the making of
such proposal, or (f) the election to the board of directors of a Relevant
Person or any Parent of any individual not nominated or appointed by vote of a
majority of the directors of a Relevant Person or any Parent in office
immediately prior to the nomination or appointment of such individual.

 

Section 1.11.                             “Code” means the Internal Revenue Code
of 1986, as amended.

 

Section 1.12.                             “Condemnation” means a taking by
Governmental Authority in an eminent domain, condemnation, compulsory
acquisition or similar proceeding for any public or quasi-public use or purpose.

 

Section 1.13.                             “Discount Rate” the yield reported as
of 10:00 A.M. on the Business Day prior to the date of termination of this
Agreement on the display designated as “Page PX1” (or such other display as may
replace Page PX1 on Bloomberg Financial Markets (“Bloomberg”) or, if Page PX1
(or its successor screen on Bloomberg) is unavailable, the Telerate Access
Service screen which corresponds most closely to Page PX1) for the most recently
issued actively traded U.S. Treasury securities having a maturity equal to the
number of years between the date of termination and the scheduled expiration
date of the Term (including any extension of the Term, but not in excess of
twenty (20) years in any event), plus 300 basis points, or if such yields shall
not be reported as of such time or the yields reported as of such time shall not
be ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported for the latest day for which such yields shall
have been so reported as of the Business Day prior to the date of termination of
this Agreement in Federal Reserve Statistical Release H.15 (519) (or any
comparable successor publication) for actively traded U.S. Treasury securities
having the same maturity, plus 300 basis points.  If necessary, U.S. Treasury
bill quotations shall be converted to bond equivalent yields in accordance with
accepted financial practice and interpolating linearly between reported yields.

 

Section 1.14.                             “Event of Default” is defined in
Section 14.01, as to Manager, and in Section 14.02, as to SNH TRS.

 

Section 1.15.                             “Facility” is defined in the recitals
to this Agreement.

 

Section 1.16.                             “Facility Expenses” means all costs
and expenses related to the maintenance, operation, repair, renovation,
replacement and staffing of the Facility that are normally charged as operating
expense under GAAP, including: (a) costs of inventory and supplies (including
Household Replacements) used in the operation of the Facility, (b) amounts
payable to third parties or expenses otherwise incurred with respect to the
marketing, advertising, leasing, use, repair or maintenance of the Facility and
any expense incurred in order to obtain or maintain any operating permits,
licenses, approvals or certifications, including any licensing or registration
fees and expenses associated therewith, (c) amounts payable to third parties for
billing and collections of amounts due for goods and services provided to
patients and Residents, including for the collection of delinquent rentals and
other costs required in connection with the enforcement of any lease or resident
agreement, (d) amounts payable to third parties under service contracts,
(e) amounts payable to third parties for auditing (including any audits that may
be required pursuant to Section 6.02), tax preparation, accounting and risk
management services

 

3

--------------------------------------------------------------------------------


 

and legal fees, (f) all Personnel Costs incurred by Manager for all personnel
employed, and independent contractors who provide services, at the Facility or
whose services are entirely allocable to the Facility (or a pro rata share of
such Personnel Costs in the case of services provided by a regional business
manager or a Shared Employee (defined below)), (g) costs of all utilities
serving the Facility, (h) costs of insurance premiums for insurance at the
Facility, (i) the Base Fee payable to Manager; (j) costs incurred by Manager for
electronic data processing equipment, systems, software or services used at the
Facility; (k) all Impositions and all related costs (subject to the requirements
of Section 5.05); (j) all expenses, including settlement payments, penalties,
fines, repayments, consultant or legal fees and any other costs incurred,
related to audits, investigations, inquiries or reviews of the Facility or SNH
TRS or Owner by a Governmental Authority, accreditation body or a contractor of
a Governmental Authority; (k) any other recoupments, repayments, adjustments,
reconciliations or other payments made or returned to Residents or third party
payors of the Facility and any related consultant and legal fees; (l) costs
payable to prevent, cure or correct any violation of Legal Requirements with
respect to the Facility or SNH TRS or Owner; and (m) costs incurred to litigate,
negotiate and/or settle any civil claim, action or litigation, including any
amounts payable pursuant to a settlement, judgment or damages award and related
legal fees.

 

If any Facility Expenses (e.g., advertising, information technology, reporting
and other systems for the operation of the Facility and personnel training), but
not including Personnel Costs, are shared with other senior housing facilities
managed or operated by Manager or its Affiliates (the “Shared Expenses”),
whether owned by SNH TRS or its Affiliates or other parties, Manager shall
identify such Shared Expenses in the Annual Operations Budget and the basis for
allocation.  In addition, Manager may allocate as a Facility Expense a prorata
share of the Personnel Costs Manager incurs with respect to any employee or
independent contractor, including for Home Office Personnel to the extent
allowed by Section 4.03, who provides services at the Facility and at other
senior housing facilities managed or operated by Manager (a “Shared Employee”)
in accordance with an allocation formula approved by the SNH TRS, which approval
shall not be unreasonably withheld, conditioned or delayed.

 

Facility Expenses shall not include, unless otherwise approved by SNH TRS: costs
for Home Office Personnel except as allowed by Section 4.03), costs for
Manager’s in-house accounting and reporting systems, software or services to the
extent used exclusively at Manager’s home office, other home office and
corporate level expenses and travel expenses of personnel assigned to work
exclusively at the Facility, except for such Facility related travel expenses as
are generally reimbursed or paid pursuant to the Facility’s policies and
procedures.

 

Section 1.17.                             “FF&E” means furniture, fixtures,
furnishings, soft goods, case goods, vehicles, systems and equipment.

 

Section 1.18.                             “GAAP” means generally accepted
accounting principles as adopted by the American Institute of Certified Public
Accountants.

 

Section 1.19.                             “Governmental Authority” means any
United States federal, state or local government or political subdivision
thereof, or any court, administrative agency or commission or other
quasi-governmental authority or instrumentality or any subdivision thereof.

 

4

--------------------------------------------------------------------------------


 

Section 1.20.                             “Gross Revenues” means all revenues
derived from operating the Facility, determined in accordance with GAAP,
including: income (from both cash and credit transactions, net of any fee
therefor and net of any contractual allowances granted to third party payors)
from community fees, monthly occupancy fees, health care fees, third party
reimbursement or payments and any and all other fees and payments received from
or on behalf of Residents; income from food and beverage and catering sales;
income from vending machines, and proceeds, if any, from business interruption
insurance and all other revenues from the operation of the Facility; provided
that, Gross Revenues shall not include: (i) gratuities to employees at the
Facility, (ii) federal, state or municipal excise, sales or use taxes or similar
taxes imposed at the point of sale and collected directly from Residents or
guests of the Facility or included as part of the sales price of any goods or
services, (iii) proceeds from the sale of FF&E and any other capital asset,
(iv) interest received or accrued with respect to the monies in any accounts
referred to in Section 5.04, (v) proceeds of any financing or refinancing of the
Facility, (vi) proceeds of any insurance policy (except business interruption
insurance) or condemnation or other taking, (vii) any cash refunds, rebates or
discounts to Residents of the Facility, cash discounts and credits of a similar
nature, given, paid or returned in the course of obtaining Gross Revenues or
components thereof to the extent not reflected in contractual allowances,
(viii) proceeds from any sale of the Facility or any other capital transaction,
(ix) Resident funds on deposit or security deposits until such time and to the
extent as the same are applied to current fees due for services rendered,
(x) awards of damages, settlement proceeds and other payments received by SNH
TRS in respect of any litigation other than litigation to collect fees due for
services rendered at the Facility and (xi) payments under any policy of title
insurance. Any community fees or deposits that are refunded to a Resident shall
be deducted from Gross Revenues during the month in which such refunds are made,
if previously included in Gross Revenues.

 

Section 1.21.                             “Home Office Personnel” is defined in
Section 4.03.

 

Section 1.22.                             “Household Replacements” means supply
items including linen, china, glassware, silver, uniforms, and similar items.

 

Section 1.23.                             “Impositions” means all levies,
assessments and similar charges, including: all water, sewer or similar fees,
rents, rates, charges, excises or levies, vault license fees or rentals; license
and regulatory approval fees; inspection fees and other authorization fees and
other governmental charges of any kind or nature whatsoever (and all interest
and penalties thereon), which at any time during or in respect of the Term may
be assessed, levied, confirmed or imposed on the Facility, SNH TRS or Manager
with respect to the Facility or the operation thereof, or otherwise in respect
of or be a lien upon the Facility (including, on any of the inventories or
Household Replacements now or hereafter located therein).  Impositions shall not
include (i) any income or franchise taxes payable by SNH TRS or Manager or
(ii) any franchise, corporate, capital levy or transfer tax imposed on SNH TRS
or Manager.

 

Section 1.24.                             “Incentive Fee” is defined in
Section 3.01.

 

Section 1.25.                             “Intellectual Property” means (i) all
software developed and owned by Manager or an Affiliate of Manager; and (ii) all
written manuals, instructions, policies,

 

5

--------------------------------------------------------------------------------


 

procedures and directives issued by Manager to its employees at the Facility
regarding the procedures and techniques to be used in operation of the Facility.

 

Section 1.26.                             “Interest Rate” means an annual rate
of 8%, but not higher than the highest rate permitted by law.

 

Section 1.27.                             “Invested Capital” means an amount
equal to the purchase price of the Facility paid by Owner (including acquisition
expenses and the principal amount of any indebtedness secured by a Mortgage and
any refinancing thereof), increased by any amounts paid by SNH TRS, or Owner,
for Capital Replacements (and excluding amounts funded by SNH TRS for Working
Capital) as reflected on the books and records of Owner and SNH TRS, less any
amounts representing proceeds from the sale of Capital Replacements or any other
capital asset, and in all events, subject to adjustment based on any audit
conducted pursuant to Section 6.03(b).

 

Section 1.28.                             “Lease” is defined in Section 8.02(a).

 

Section 1.29.                             “Legal Requirements” means any permit,
license, certificate, law, code, rule, ordinance, regulation or order of any
Governmental Authority, Board of Fire Underwriters or any body similar to any of
the foregoing having jurisdiction over the business or operation of the Facility
or the matters which are the subject of this Agreement, including any Resident
care or health care, building, zoning or use laws, ordinances, regulations or
orders, environmental protection laws and fire department rules.

 

Section 1.30.                             “Manager” is defined in the initial
paragraph of this Agreement.

 

Section 1.31.                             “Management Fees” means the Base Fee
and the Incentive Fee.

 

Section 1.32.                             “Mortgage” means any mortgage or deed
of trust recorded against the Facility.

 

Section 1.33.                             “Net Operating Income” means the
excess (if any) of Gross Revenues over Facility Expenses, calculated on an
accrual basis.

 

Section 1.34.                             “Owner” is defined in the Recitals to
this Agreement

 

Section 1.35.                             “Person” means any natural person,
corporation, limited liability company, trust, joint venture, partnership,
Governmental Authority or other entity.

 

Section 1.36.                             “Personnel Costs” means total cash
compensation, costs of training programs, hiring expenses, severance payments,
payroll taxes, workers’ compensation, travel expenses, incentive programs (e.g.,
workers’ compensation and risk management related incentive programs) and
employee fringe benefits payable to such personnel.

 

Section 1.37.                             “Proprietary Marks” means all
trademarks, trade names, symbols, logos, slogans, designs, insignia, emblems,
devices and service marks which are used by Manager to identify the Facility,
whether they are now or hereafter owned by Manager or any of its Affiliates, and
whether or not they are registered under the laws of the United States.

 

6

--------------------------------------------------------------------------------


 

Section 1.38.                             “Residents” means the individuals
residing at the Facility.

 

Section 1.39.                             “SNH TRS” is defined in the initial
paragraph to this Agreement.

 

Section 1.40.                             “SNH TRS Priority Return” means an
annual amount equal to eight percent (8%) of Invested Capital.

 

Section 1.41.                             “SNH TRS Residual Payment” means an
amount equal to the Net Operating Income remaining after payment of the SNH TRS
Priority Return and the Incentive Fee.

 

Section 1.42.                             “State” means the state in which the
Facility is located and any regulatory agencies within the State with overview
authority or other authority over the Facility, and any other state that asserts
regulatory authority over the Facility or with respect to its Residents, to the
extent thereof.

 

Section 1.43.                             “Term” is defined in Section 12.01.

 

Section 1.44.                             “Termination Fee” means, if this
Agreement is terminated under Section 12.02(i) or 14.04, an amount equal to the
present value of the payments that would have been made to Manager between the
date of termination and the scheduled expiration date of the Term (including any
extension of the Term, but not for a period in excess of twenty (20) years in
any event) as Management Fees if this Agreement had not been terminated,
calculated based upon the average of the Management Fees earned in each of the
three (3) calendar years ended prior to the Termination Date, discounted at an
annual rate equal to the Discount Rate.

 

Section 1.45.                             “Unsuitable for Use” means, as a
result of damage, destruction or partial Condemnation, the Facility cannot be
reasonably expected to be restored to its prior condition within nine (9) months
and/or, in the good faith judgment of Manager, after restoration or partial
Condemnation the Facility cannot be operated on a commercially practicable
basis.

 

Section 1.46.                             “Working Capital” means funds used in
the day-to-day operation of the Facility.

 

ARTICLE II
APPOINTMENT OF MANAGER

 

Section 2.01.                             Appointment of Manager.  Effective on
Owner’s acquisition of the Facility and the lease to SNH TRS, subject to the
terms and conditions of this Agreement, SNH TRS hereby appoints Manager as the
sole and exclusive Manager for the daily operation and management of the
Facility.  Manager accepts such appointment and further agrees to:

 

(a)                                  perform the duties of Manager under this
Agreement in compliance with this Agreement, including Section 4.06;

 

(b)                                 (i) supervise and direct the management and
operation of the Facility in a financially sound, cost-effective and efficient
manner; and (ii) establish and maintain programs

 

7

--------------------------------------------------------------------------------


 

to promote the most effective utilization of the Facility’s services and
maximize occupancy and Gross Revenues;

 

(c)                                  provide quality services to Residents in a
manner complying with all Legal Requirements and the form of resident agreement
in use at the Facility;

 

(d)                                 establish appropriate marketing programs;

 

(e)                                  maintain well trained, quality staff, in
sufficient number, at the Facility;

 

(f)                                    institute (i) a sound financial
accounting system for the Facility, (ii) adequate internal fiscal controls
through proper budgeting, accountant procedures and timely financial performance
and (iii) sound billing and collection procedures and methods; and

 

(g)                                 diligently  monitor and assure physical
plant maintenance and housekeeping consistent with a first class assisted living
facility.

 

ARTICLE III
PAYMENTS TO MANAGER; WORKING CAPITAL; CAPITAL REPLACEMENTS; INSUFFICIENT FUNDS

 

Section 3.01.                             Management Fees.  As compensation for
the services to be rendered by Manager under this Agreement, Manager shall
receive a management fee (“Base Fee”) during the Term equal to three percent
(3%) of the Gross Revenues of the Facility and an additional fee (“Incentive
Fee”) equal to thirty-five percent (35%) of Net Operating Income after payment
of the SNH TRS Priority Return.   No amount paid hereunder is intended to be,
nor shall it be construed to be, an inducement or payment for referral of
patients by either party or any of its Affiliates to the other party or any of
its Affiliates.  The compensation being paid constitutes the fair market value
of the services being provided in light of the costs being incurred and the
time, energy, training, expertise and skills required therefor, and is
consistent with amounts that would result from arm-length negotiations between
unrelated parties.

 

Section 3.02.                             Working Capital.  Upon execution of
this Agreement SNH TRS will advance to Manager, as Working Capital, an amount
equal to $1,500, multiplied by the number of units at the Facility.  Manager
may, from time to time, request SNH TRS to fund additional amounts as Working
Capital to pay Facility Expenses and if the parties do not agree on such
additional amounts, the matter shall be referred to arbitration.

 

Section 3.03.                             Capital Replacements.  The cost of all
Capital Replacements in an Approved Budget shall be funded by SNH TRS.  Funding
will be made by SNH TRS from time to time, after receipt by SNH TRS of such
information from Manager regarding the acquisition, initiation or implementation
of any Capital Replacements and the progress and performance thereof as SNH TRS
may reasonably require.

 

Section 3.04.                             Insufficient Funds.  If at any time
available Working Capital is insufficient to pay Facility Expenses and SNH TRS
has not timely funded additional amounts for such purpose or SNH TRS has not
timely funded Capital Replacements, Manager shall have no obligation to advance
its own funds therefor and is relieved of any obligation to pay Facility

 

8

--------------------------------------------------------------------------------


 

Expenses or the cost of Capital Replacements to such extent.  If Manager does
advance its own funds, at such time as SNH TRS advances funds to reimburse
Manager, whether by agreement or pursuant to an Award, SNH TRS shall pay Manager
interest on such amounts at the Interest Rate from the date of Manager’s advance
of funds to the date of reimbursement.  If the Award includes interest, SNH TRS
shall be entitled to offset such interest against its obligation under this
Section 3.04.

 

ARTICLE IV
MANAGEMENT SERVICES

 

Section 4.01.                             Authority of Manager and Management
Services.  Subject to the terms of this Agreement, Manager shall have discretion
and control, free from interference, interruption or disturbance from SNH TRS or
those claiming by, through or under SNH TRS, in all matters relating to the
day-to-day management and operation of the Facility.  Such discretion and
control shall include the authority to negotiate and execute contracts its own
name, in the name of and on behalf of SNH TRS and/or the Facility, in each case,
subject to the terms of this Agreement.  Manager shall implement all aspects of
the operation of the Facility in accordance with the terms of this Agreement,
and shall have responsibility and commensurate authority for all such
activities.  Without limiting the generality of the foregoing, in addition to
any other services set forth in this Agreement, Manager shall, consistent with
the Approved Budget:

 

(a)                                  enter into all contracts, leases and
agreements required in the ordinary course of business for the supply,
operation, maintenance of and provision of services to the Facility (including 
food procurement, building services (including cleaning, trash removal, snow
plowing, landscaping, carpet cleaning and pest control), utilities and licenses
and concessions for commercial space in the Facility); provided that, unless
specifically set forth in the Approved Budget, Manager shall obtain the written
consent of SNH TRS before entering into any contract, lease or agreement not
terminable on ninety (90) days notice without payment of premium or penalty,
which consent shall not be unreasonably withheld, conditioned or delayed;

 

(b)                                 purchase such inventories, provisions, food,
supplies, Household Replacements and other expendable items as are necessary to
operate and maintain the Facility in the manner required pursuant to this
Agreement;

 

(c)                                  provide care to Residents in compliance
with the resident agreements in use at the Facility and set all Resident fees
and charges including those for accommodation, food services and care services;

 

(d)                                 in its own name and on behalf of and, with
the consent of SNH TRS, in the name of SNH TRS, which consent shall not be
unreasonably withheld, conditioned or delayed, to institute and/or defend, as
the case may be, any and all legal actions or proceedings relating to the
management and operation of the Facility;

 

(e)                                  prepare a marketing plan and direct all the
marketing efforts; and

 

(f)                                    oversee, manage and direct all day-to-day
operations.

 

9

--------------------------------------------------------------------------------


 

Section 4.02.                             Hiring and Training of Staff.  Manager
shall have in its employ or under contract at all times a sufficient number of
capable employees or independent contractors meeting all Legal Requirements, to
enable it to properly, adequately, safely and economically manage, operate,
maintain and account for the Facility.  All matters pertaining to the retention,
employment, supervision, compensation, training, promotion and discharge of such
employees or independent contractors are the responsibility of Manager.  All
such individuals shall be employees or independent contractors of Manager. 
Manager shall comply with all applicable Legal Requirements having to do with
employers including, worker’s compensation,  unemployment insurance, hours of
labor, wages, working conditions and withholding of taxes from employee wages. 
Manager shall have the power to hire, dismiss or transfer the executive director
at the Facility, provided Manager shall keep SNH TRS informed with respect to
the Manager’s intentions to transfer or terminate the executive director and
shall consult with SNH TRS with respect to the hiring of a replacement, it being
understood that any final decision shall be made by Manager.  If SNH TRS becomes
dissatisfied with the performance of the executive director, SNH TRS shall have
the right to confer with representatives of Manager to discuss the replacement
of the executive director or other action, which shall be within the discretion
of Manager.

 

Section 4.03.                             Manager’s Home Office Personnel. 
Manager may, in its discretion, provide its services under this Agreement
through its Home Office Personnel, provided that the Personnel Costs for such
Home Office Personnel shall not be a Facility Expense unless agreed to in
advance by SNH TRS.  Manager shall further make its Home Office Personnel
available for consultation and advice related to the Facility without charge
other than its Management Fee.  If SNH TRS requests a type, form or level of
service from Manager’s Home Office Personnel of a nature that would otherwise be
a Facility Expense, Manager shall provide such services by Home Office Personnel
for an additional cost to be agreed to in advance by Manager and SNH TRS, which
shall be a Facility Expense.  The term “Home Office Personnel” shall include
Manager ‘s home office staff with experience in areas such as accounting,
budgeting, finance, legal, human resources, construction, development,
marketing, food service and purchasing, among other areas.

 

Section 4.04.                             Resident Agreements.  Manager shall
submit any forms of resident agreements or other occupancy agreements used in
conjunction with the Facility for SNH TRS’s approval before they are used.
Manager shall act as an authorized representative of SNH TRS in executing
resident agreements and occupancy agreements, but Manager shall not enter into
such agreements for a duration of more than one year without the prior consent
of SNH TRS, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

Section 4.05.                             Contracts with Affiliates.  Except for
those Affiliates listed on Schedule 4.05, Manager shall not engage or pay any
compensation to any Affiliate of Manager for the provision of services in
connection with this Agreement unless (a) such party is fully qualified and
experienced to provide the required services, (b) both the scope of services and
the compensation payable to such Affiliate for the services are consistent with
then current market standards or comparable arm’s-length transactions, and
(c) Manager discloses such engagement to SNH TRS as a transaction with an
Affiliate of Manager.

 

10

--------------------------------------------------------------------------------


 

Section 4.06.                             Legal Requirements.

 

(a)                                  Subject to SNH TRS’s discharge of its
obligations under Section 4.06(b), Manager shall obtain and maintain on behalf
of and in the name of the Facility and/or SNH TRS (as applicable) all permits,
licenses and certificates required by any Governmental Authority for the use,
operation or management of the Facility as a licensed assisted living facility
providing personal care services in the State.

 

(b)                                 SNH TRS agrees:  (i) to sign promptly all
applications for permits, licenses, and certificates necessary for the use,
operation and management of the Facility required by any Governmental Authority
and all cost reports and other submissions for reimbursement or other payment
payments related to the good and services furnished to patients and Residents at
the Facility and (ii) to provide promptly such information and perform such acts
as are required in order for Manager to complete any such application and/or
obtain and/or maintain any such permits, licenses, or certificates and/or
prepare, complete and/or file any such cost reports or other submissions for
payments related to the good and services furnished to patients and Residents at
the Facility.

 

(c)                                  Manager shall cause all things to be done
in and about the Facility as may be reasonably necessary to comply with all
applicable Legal Requirements respecting the use, operation and management of
the Facility.  Manager shall keep its corporate organization in good standing in
the State and shall maintain all corporate permits and licenses required by the
State.

 

(d)                                 If either party receives any written notice,
report or other correspondence from a Governmental Authority which asserts a
deficiency relating to the operation of the Facility or otherwise relates to the
actual or threatened suspension, revocation, or any other action adverse to any
permit, license or certificate required or necessary to use, operate or maintain
the Facility, such party shall give the other party prompt notice thereof and
not later than three (3) Business Days after receipt.

 

ARTICLE V
COLLECTIONS AND PAYMENTS

 

Section 5.01.                             Collection and Priorities for
Distribution of Gross Revenues.  Manager shall collect all Gross Revenues and
shall apply the Gross Revenues in the following order of priority:

 

First, to pay all Facility Expenses (excluding the Base Fee),

 

Second, to pay Manager all accrued but unpaid Base Fee,

 

Third, to pay SNH TRS all accrued but unpaid SNH TRS Priority Return,

 

Fourth, to pay Manager the Incentive Fee, and

 

Fifth, to pay SNH TRS the SNH TRS Residual Payment.

 

Section 5.02.                             Timing of Payments.  Payment of the
Facility Expenses, excluding the Base Fee, shall be made in the ordinary course
of business to the extent of available Gross

 

11

--------------------------------------------------------------------------------


 

Revenues and Working Capital.  The Base Fee shall be paid on the first Business
Day of each calendar month, in advance, based upon the Manager’s then estimate
of the prior month’s Gross Revenues.  The SNH TRS Priority Return shall be paid
on the first Business Day of each calendar month, in advance in approximately
equal monthly installments, based upon Invested Capital most recently reported
to Manager by SNH TRS. The Base Fee and SNH TRS Priority Return shall be subject
to adjustment by increasing or decreasing the payment due in the following month
based upon the Gross Revenues reflected in the monthly financial statements and
the increases in Capital Replacements reported to Manager by SNH TRS for the
month just ended.  If any installment of the Base Fee or the SNH TRS Priority
Return is not paid when due, it shall accrue interest at the Interest Rate. The
Incentive Fee and SNH TRS Residual Payment shall be paid on the last Business
Day of the calendar month following the month to which such Incentive Fee and
SNH TRS Residual Payment relate, in arrears, and based upon the monthly
financial statements.  Additional adjustments to all payments will be made on an
annual basis based upon the financial statements for the full calendar year and
any audits conducted pursuant to Section 6.03.

 

Section 5.03.                             Credits and Collections.  Manager
shall adopt credit and collection policies and procedures. Manager shall
institute monthly billing by the Facility and take all steps necessary to
collect accounts and monies owed to the Facility, which may include the
institution of legal proceedings.

 

Section 5.04.                             Depositories for Funds.  Manager shall
maintain one or more accounts in the name of SNH TRS in one or more banks
selected by Manager and approved by SNH TRS and may deposit therein all Gross
Revenues and other funds collected or received by Manager and due to SNH TRS as
owner of the Facility.  Manager shall be authorized to access the accounts
without the approval of SNH TRS, subject to any limitation on the maximum amount
of any check, if any, established between Manager and SNH TRS as part of the
Annual Operating Budget.  SNH TRS shall be a signatory on all accounts
maintained with respect to the Facility, and SNH TRS shall have the right to
require that SNH TRS’s signature be required on all checks/withdrawals after the
occurrence of an Event of Default by Manager under this Agreement.  SNH TRS
shall provide such instructions to the applicable bank(s) as are necessary to
permit Manager to implement the Manager’s rights and obligations under this
Agreement provided, the failure of SNH TRS to provide such instructions shall
relieve Manager of its obligations hereunder until such time as such failure is
cured.

 

Section 5.05.                             Impositions.  All Impositions which
accrue during the Term (or are properly allocable to such Term under GAAP) shall
be paid by Manager before any fine, penalty or interest is added thereto or lien
placed upon the Facility or this Agreement, unless payment thereof is stayed. 
SNH TRS shall within five (5) Business Days after the receipt of any invoice,
bill, assessment, notice or other correspondence relating to any Imposition,
furnish Manager with a copy thereof.  Either SNH TRS or Manager may initiate
proceedings to contest any Imposition (in which case each party agrees to sign
the required applications and otherwise cooperate with the other party in
expediting the matter).  Unless part of an Approved Budget, incurrence of all
costs by Manager of any negotiations or proceedings with respect to any such
contest  shall be subject to SNH TRS’s prior consent, which shall not be
unreasonably withheld, conditioned or delayed.  Nothing in this Agreement is
intended to modify the respective responsibility that the parties would
otherwise have to pay such Impositions as may be due and payable.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VI
ACCOUNTING; FINANCIAL STATEMENTS; AUDIT

 

Section 6.01.                             Accounting.  Manager shall establish
and administer accounting procedures and controls and systems for the
development, preparation and safekeeping of records and books of accounting
relating to the business and financial affairs of the Facility, including
payroll, accounts receivable and accounts payable.

 

Section 6.02.                             Financial Statements and Reports.  Not
later than ten Business Days after the end of each calendar month, Manager shall
prepare and deliver to SNH TRS a balance sheet and related statement of income
and expense for such calendar month and for the then current calendar year to
date, certified by Manager’s Controller on a monthly basis and by Manager’s
Chief Financial Officer on a quarterly basis as being true and correct to the
best of his/her knowledge, with a comparison to the Approved Budget.

 

The monthly financial statements shall be in such format as SNH TRS may
reasonably require.  Manager shall provide such other financial statements as
SNH TRS may from time to time reasonably request.  In addition, at the request
of SNH TRS, any or all of the financial statements shall be audited by the
Accountants as soon as practicable after such request.

 

Upon request, Manager shall also provide SNH TRS with information relating to
the Facility, Manager and its Affiliates that (i) may be required in order for
SNH TRS or its Affiliates to prepare financial statements and to comply with any
applicable tax and securities laws and regulations, (ii) may be required for SNH
TRS or any of its Affiliates to prepare federal, state, provincial or local tax
returns or (iii) is of the type that Manager customarily prepares for other
owners of facilities it manages, and such other or special reports as Manager
may from time to time determine are necessary or as SNH TRS may reasonably
request.

 

Section 6.03.                             Audit Rights.

 

(a)                                  SNH TRS and its representatives shall have
the right at all reasonable times during usual business hours to audit, examine,
and make copies of books of account (including copying any records contained in
electronic media) maintained by Manager with respect to the Facility, which
audit or examination may cover any time period during the Term at SNH TRS’s
discretion.  Such right may be exercised through any agent or employee
designated by SNH TRS or by an independent public accountant designated by SNH
TRS.

 

(b)                                 Manager and its representatives shall have
the right at all reasonable times during usual business hours to audit, examine,
and make copies of books of account (including copying any records contained in
electronic media) maintained by SNH TRS with respect to the Invested Capital and
Capital Requirements, which audit or examination may cover any time period
during the Term at Manager’s discretion.  Such right may be exercised through
any agent or employee designated by Manager or by an independent public
accountant designated by Manager.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VII
ANNUAL OPERATING BUDGET

 

Section 7.01.                             Annual Operating Budget.  Manager
shall, on or before December 20 in each calendar year during the Term, deliver
to SNH TRS for SNH TRS’s approval, an annual operating budget for the Facility
for the next calendar year (the “Annual Operating Budget”) which shall include
separate line items for Capital Replacements and set forth an estimate, on a
monthly basis, of Gross Revenues and Facility Expenses, together with an
explanation of anticipated changes to Resident charges, payroll rates and
positions, non-wage cost increases, the proposed methodology and formula
employed by Manager in allocating shared Facility Expenses, and all other
factors differing from the then current calendar year.  The Annual Operating
Budget shall be accompanied by a narrative description of operating objectives
and assumptions. If SNH TRS does not approve an Annual Operating Budget or any
portion thereof, it shall do so, to the extent practicable, on a line item
basis. Manager and SNH TRS shall cooperate to resolve disputed items, provided
if the Annual Operating Budget is not approved by SNH TRS within thirty (30)
days of SNH TRS’s receipt, Manager shall operate under the expired Annual
Operating Budget until a new Annual Operating Budget is approved, provided that
line items for Impositions, insurance premiums and utilities shall be the
amounts actually incurred for such items. If agreement on the Annual Operating
Budget cannot be reached within forty-five (45) days of SNH TRS’s receipt (which
time may be extended upon mutual agreement of the parties), the matter shall be
resolved by arbitration. The Annual Operating Budget as approved by SNH TRS, or
as resolved by arbitration, will be the “Approved Budget” for the applicable
calendar year.  Manager will obtain SNH TRS’s prior approval for any expenditure
which will, or is reasonably expected to, result in a variance of 5% or more of
any Approved Budget.

 

ARTICLE VIII
TAX MATTERS; REIT QUALIFICATION

 

Section 8.01.                             Tax Matters.  Manager shall use
commercially reasonable efforts to operate the Facility in a manner to best
assure that SNH TRS and the Facility receive all benefits of applicable tax
exemptions and/or credits available thereto from any Governmental Authority. 
Manager will prepare or cause to be prepared all tax returns required in the
operation of the Facility, which include payroll, sales and use tax returns,
personal property tax returns and business, professional and occupational
license tax returns. Manager shall timely file or cause to be filed such returns
as required by the State; provided that, SNH TRS shall promptly provide all
relevant information to Manager upon request, and any late fees or penalties
resulting from delays caused by SNH TRS shall be borne by SNH TRS.  Manager
shall not be responsible for the preparation of SNH TRS’s federal or state
income tax returns, provided Manager shall cooperate fully with SNH TRS as may
be necessary to enable SNH TRS to file such federal or state income tax returns,
including by preparing data reasonably requested by SNH TRS and submitting it to
SNH TRS as soon as reasonably practicable following such request.

 

Section 8.02.                             REIT Qualification.

 

(a)                                  Manager shall take all commercially
reasonable actions reasonably requested by SNH TRS or Owner for the purpose of
qualifying Owner’s rental income from SNH TRS under the lease between Owner and
SNH TRS for the Property (“Lease”) as “rents from real property” pursuant to
Sections 856(d)(2), 856(d)(8)(B) and 856(d)(9) of the Code.  Manager shall not
be liable if such reasonably requested actions, once implemented, fail to have

 

14

--------------------------------------------------------------------------------


 

the desired result of qualifying Owner’s rental income from SNH TRS under the
Lease as “rents from real property” pursuant to Sections 856(d)(2),
856(d)(8)(B) and 856(d)(9) of the Code.  This Section 8.02 shall not apply in
situations where an Adverse Regulatory Event has occurred; instead, Section 8.04
shall apply.

 

(b)                                 If SNH TRS or Owner wish to invoke the terms
of Section 8.02(a), SNH TRS or Owner (as appropriate) shall contact Manager and
the parties shall meet with each other to discuss the relevant issues and to
develop a mutually-agreed upon plan for implementing such reasonably requested
actions.

 

(c)                                  Any additional out-of-pocket costs or
expenses incurred by Manager in complying with such a request shall be borne by
SNH TRS (and shall not be an Facility Expense).  SNH TRS shall reimburse Manager
for such expense or cost promptly, but not later than five (5) Business Days
after such expense or cost is incurred.

 

Section 8.03.                             Further Compliance with
Section 856(d) of the Code.  Commencing with the date of this Agreement and
continuing throughout the Term, Manager intends to qualify as an “eligible
independent contractor” as defined in Section 856(d)(9)(A) of the Code, and:

 

(a)                                  Manager shall use commercially reasonable
efforts not to cause the Facility to fail to qualify as “qualified health care
property” as defined in Section 856(e)(6)(D)(i) for purposes of
Section 856(d)(8)(B) and Section 856(d)(9) of the Code;

 

(b)                                 Manager shall not own, directly or
indirectly or constructively (within the meaning of Section 856(d)(5) of the
Code), more than thirty-five percent (35%) of the shares of Senior Housing
Properties Trust, a Maryland real estate investment trust, whether by vote,
value or number of shares, and Manager shall otherwise comply with any
regulations or other administrative or judicial guidance existing under said
Section 856(d)(5) of the Code with respect to such ownership limits; Manager
shall cause its ultimate parent, Five Star Quality Care, Inc. to enforce the
restrictions in its charter documents regarding five percent (5%) or greater
owners;

 

(c)                                  Manager shall be actively engaged (or
shall, within the meaning of Section 856(d)(9)(F) of the Code, be related to a
person that is so actively engaged) in the trade or business of operating
“qualified health care property” (defined below) for a person who is not a
“related person” within the meaning of Section 856(d)(9)(F) of the Code with
respect to Owner or SNH TRS.  For these purposes, the parties agree that the
activities, as of the date of this Agreement, of Manager’s affiliate, FSQ, Inc.,
a Delaware corporation and a related person as to Manager within the meaning of
Section 856(d)(9)(F) of the Code, including in particular the six management
contracts pursuant to which FSQ, Inc. has been and is formally engaged as
manager by other affiliates (but not subsidiaries) of Manager, render Manager in
compliance with the previous sentence.  Manager, without the prior consent of
SNH TRS, shall not permit or suffer FSQ, Inc.’s level of management activity in
respect of “qualified health care properties” to be materially less than its
level of such activity on the date of this Agreement;

 

(d)                                 A “qualified health care property” is
defined by reference to Section 856(e)(6)(D)(i) of the Code and means any real
property, and any personal property incident to

 

15

--------------------------------------------------------------------------------


 

such real property, which is a “health care facility” described in
Section 856(e)(6)(D)(ii) or is necessary or incidental to the use of a health
care facility.  A “health care facility” means: a hospital; a nursing facility;
an assisted living facility; a congregate care facility; a qualified continuing
care facility; or another licensed facility which extends medical or nursing or
ancillary services to patients and which is operated by a provider of such
services eligible for participation in the Medicare program under title XVIII of
the Social Security Act with respect to such facility; and

 

(e)                                  Manager, without the prior consent of SNH
TRS, which consent shall not be unreasonably withheld, conditioned or delayed,
shall not permit or suffer:

 

(i)                                     Manager to fail to continue as a
corporation under state law and taxable under the Code as an association;

 

(ii)                                  Manager’s affiliate FSQ, Inc., a Delaware
corporation, to fail to be a corporation under state law and taxable under the
Code as an association; or

 

(iii)                               for so long as Owner or SNH TRS or any
Affiliate of Owner or SNH TRS shall seek to qualify as a “real estate investment
trust” under the Code, Manager to be reorganized, restructured, combined, merged
or amalgamated with any Affiliate (as to Manager) in such manner that any such
Affiliate would, or could, be expected to adversely affect (including, e.g., by
application of any Person’s actual “disregarded entity” status under the Code)
the status that Manager has as a Code Section 856(d)(9)(A) “eligible independent
contractor” at a “qualified health care property” owned or leased by Owner or
SNH TRS.

 

Section 8.04.                             Adverse Regulatory Event.

 

(a)                                  In the event of an Adverse Regulatory Event
arising from or in connection with this Agreement, SNH TRS and Manager shall
work together in good faith to amend this Agreement to eliminate the impact of
such Adverse Regulatory Event; provided, however, Manager shall have no
obligation to materially reduce its rights or materially increase its
obligations under this Agreement, all taken as a whole, or to bear any
out-of-pocket costs or expenses under this Section 8.04.  Manager shall not be
liable if any such amendment, once operative, fails to have the desired result
of eliminating the impact of an Adverse Regulatory Event.

 

(b)                                 For purposes of this Agreement, the term
“Adverse Regulatory Event” means any time that a new law, statute, ordinance,
code, rule, regulation or an administrative or judicial ruling imposes, or could
impose in Owner’s or SNH TRS’s reasonable opinion, any material threat to Senior
Housing Property Trust’s status as a “real estate investment trust” under the
Code or to the treatment of amounts paid to Owner under the Lease as “rents from
real property” under Section 856(d) of the Code.

 

(c)                                  SNH TRS shall promptly inform Manager of
any Adverse Regulatory Event of which it is aware and which it believes likely
to impair compliance with respect to Section 856(d) of the Code.

 

16

--------------------------------------------------------------------------------


 

ARTICLE IX
FINANCING; INSPECTION

 

Section 9.01.                             Financing of the Facility.  Manager
shall cooperate with Owner and SNH TRS in connection with any financing by Owner
of the Facility.

 

Section 9.02.                             SNH TRS’s Right To Inspect.  SNH TRS
or its employees, representatives, lenders or agents shall have access to the
Facility and the files, books, accounts, and records of Manager related to the
Facility at any and all reasonable times during usual business hours for the
purpose of inspection or showing the Facility to prospective purchasers,
investors, Residents or mortgagees.

 

ARTICLE X
REPAIRS AND MAINTENANCE

 

Section 10.01.                       Repairs, Maintenance and Capital
Replacements.  Manager shall maintain the Facility in good, orderly, clean and
safe repair and condition consistent with a first class assisted living facility
and in conformity with Legal Requirements.  Manager shall make such routine and
preventive maintenance, repairs and minor alterations, the cost of which can be
expensed under GAAP, as it, from time to time, deems necessary for such
purposes, consistent with the Approved Budget. The cost of such maintenance,
repairs and alterations shall be paid from Gross Revenues.  Manager shall make
such Capital Replacements as are contemplated by the Approved Budget and funded
by SNH TRS.  The cost of such Capital Replacements shall be funded by SNH TRS.

 

Section 10.02.                       Emergency Repairs.  If either party has
actual knowledge of, or receives a written order or notice from a Governmental
Authority, pertaining to a violation or potential violation of any Legal
Requirement relating to the physical condition of the Facility or the continued
safe operation of the Facility, such party shall give the other party prompt
notice thereof and not later than three (3) Business Days after obtaining such
knowledge or in the case of an order or notice from a Governmental Authority,
receipt.  Manager shall recommend appropriate remedial action to SNH TRS and
subject to SNH TRS’s consent (which shall not be unreasonably withheld,
conditioned or delayed), take such remedial action, provided Manager shall be
authorized to take appropriate remedial action consisting of repairs or
maintenance to the Facility without receiving SNH TRS’s prior consent: (a) in an
emergency threatening the safety of such Facility or its Residents, invitees or
employees or imminent material physical damage to the Facility, or (b) if the
continuation of the given condition will subject Manager and/or SNH TRS to
regulatory, civil, or criminal liability or result in the suspension or
revocation of a material permit, license or certificate.  Any disagreement
regarding the necessity of taking such remedial action and/or the funding of the
cost thereof that is not resolved by the parties within ten (10) Business Days
shall be resolved by arbitration.

 

Section 10.03.                       Liens.  Manager shall use commercially
reasonable efforts to prevent any liens from being filed against the Facility
which arise from any maintenance, repairs, alterations, improvements, renewals
or replacements in or to the Facility.  Manager shall not file any lien against
the Facility.

 

17

--------------------------------------------------------------------------------


 

Section 10.04.                       Ownership.  All repairs, replacements,
alterations and additions shall be the property of Owner or SNH TRS, as may be
provided in the lease of the Facility.

 

Section 10.05.                       Casualty or Condemnation.  If, during the
Term, the Facility is (a) totally destroyed by fire or other casualty or there
is a Condemnation or (b) partially destroyed by fire or other casualty or there
is a partial Condemnation and as a result the Facility is Unsuitable for Use,
either Manager or SNH TRS may terminate this Agreement by sixty (60) days
written notice to the other and SNH TRS and/or Owner shall be entitled to retain
the insurance proceeds or Condemnation award, as the case may be.

 

If, as a result of partial destruction or partial Condemnation, the Facility is
not rendered Unsuitable for Use, SNH TRS shall (or shall cause the Owner to)
make the insurance proceeds or award received by SNH and/or Owner available to
Manager as necessary to repair or restore the destroyed or untaken portion of
the Facility to the same condition as existed previously, provided Manager shall
have the right to discontinue operating all or a portion of the Facility pending
completion of the repairs or restoration as necessary to comply with Legal
Requirements or for the safe and orderly operation of the Facility.

 

If the cost of repair or restoration is less than the insurance proceeds or
award received by SNH TRS and/or Owner, SNH TRS shall (or shall cause the Owner
to) make available the funds necessary to permit the Facility or the untaken
portion to be repaired and restored.  If the cost of the repair or restoration
exceeds the amount of insurance proceeds or award, Manager shall give notice to
SNH TRS and Owner setting forth in reasonable detail the nature of such
deficiency, and SNH TRS and Owner shall promptly advise Manager whether SNH TRS
and/or Owner will fund the deficiency.  If neither SNH TRS nor Owner elect to
fund the deficiency, Manager may terminate this Agreement by notice to SNH TRS.

 

Any obligation of SNH and/or Owner to make funds available to Manager to repair
or restore the Facility is subject to the requirements of any Mortgage.

 

Notwithstanding any provisions of this Section 10.05 to the contrary, if partial
destruction or a partial Condemnation occurs during the last twelve (12) months
of the Term (including any renewal) and if full repair and restoration would not
reasonably be expected to be completed prior to the date that is nine (9) months
prior to the end of the Term (including any renewal), the provisions of this
Section 10.05 shall apply as if the Facility had been rendered Unsuitable for
Use.

 

ARTICLE XI
INSURANCE

 

Section 11.01.                       General Insurance Requirements.  Manager
shall, at all times during the Term, keep (or cause to be kept) the Facility and
all property located therein or thereon, insured against the risks and in such
amounts as is against such risks and in such amounts as SNH TRS shall reasonably
require and as may be commercially reasonable.  Any disputes regarding such
matters not resolved by the parties within ten (10) Business Days(which period
may be extended upon mutual agreement of the parties) shall be resolved by
arbitration.

 

18

--------------------------------------------------------------------------------


 

Section 11.02.                       Waiver of Subrogation.  SNH TRS and Manager
agree that (insofar as and to the extent that such agreement may be effective
without invalidating or making it impossible to secure insurance coverage from
responsible insurance companies doing business in the State) with respect to any
property loss which is covered by insurance then being carried by SNH TRS or
Manager, the party carrying such insurance and suffering said loss releases the
others of and from any and all claims with respect to such loss; and they
further agree that their respective insurance companies (and, if SNH TRS or
Manager shall self insure in accordance with the terms hereof, SNH TRS or
Manager, as the case may be) shall have no right of subrogation against the
other on account thereof, even though extra premium may result therefrom.  If
any extra premium is payable by Manager as a result of this provision, SNH TRS
shall not be liable for reimbursement to Manager for such extra premium.

 

Section 11.03.                       Risk Management.  Manager shall be
responsible for the provision of risk management oversight at the Facility.

 

ARTICLE XII
TERM AND TERMINATION

 

Section 12.01.                       Term.  The Term of this Agreement shall
begin on the date hereof and end December 31, 2031 (“Term”), provided the Term
will be automatically extended for two consecutive periods of fifteen (15) years
each unless notice of non-renewal is given by Manager at least twenty-four (24)
months prior to the end of the then current Term, unless sooner terminated as
provided in this Agreement. Upon sixty (60) days notice given at any time during
the final twenty-four (24) months of the then current Term, if Manager has given
notice of non-renewal, or of the second extension period, as the case may be,
SNH TRS may terminate this Agreement.

 

Section 12.02.                       Early Termination.  Without limiting either
party’s rights under Article XIV:

 

(i)                                     SNH TRS may terminate this Agreement
without cause at any time after January 15, 2015, upon sixty (60) days notice to
Manager given within thirty (30) days prior to or after an annual anniversary of
this Agreement.  Upon termination under this Section 12.02(i) by SNH TRS, SNH
TRS shall pay Manager the Termination Fee, within sixty (60) days of the
effective date of termination, as liquidated damages and in lieu of any other
remedy of Manager at law or in equity.

 

(ii)                                  Manager may terminate this Agreement upon
sixty (60) days notice to SNH TRS given within thirty (30) days following a
Change in Control of SNH TRS.  Upon termination under this
Section 12.01(ii) Manager shall be compensated as provided in Section 13.01, but
the termination shall otherwise be without recourse to SNH TRS.

 

19

--------------------------------------------------------------------------------


 

ARTICLE XIII
TRANSITION ON TERMINATION

 

Section 13.01.                       Termination.  Upon any termination of this
Agreement, except as otherwise provided in Section 12.02(i) or 14.04, Manager
shall be compensated for its services only through the date of termination and
all amounts remaining in any accounts maintained by Manager pursuant to
Section 5.04, after payment of such amounts as may be due to Manager hereunder,
shall be distributed to SNH TRS.  In the event of any termination, both parties
shall fully cooperate with one another to ensure a smooth transition of
management.  Upon termination, Manager will deliver to SNH TRS the following:

 

(i)                                     a final accounting, reflecting the
balance of income and expenses of the Facility as of the date of termination, to
be delivered as soon as reasonably possible but not later than sixty (60) days
after such termination,

 

(ii)                                  after payment of any amounts as may be due
to Manager hereunder, any balance of monies of SNH TRS or Resident deposits, or
both, held by Manager with respect to the Facility, to be delivered as soon as
reasonably possible, but not later than sixty (60) days after such termination;

 

(iii)                               all records, contracts, leases, resident
agreements, tenant correspondence, files, receipts for deposits, unpaid bills
and other papers, documents or computer disks or information which pertain in
any way to the Facility to be delivered as soon as reasonably possible, but not
later than sixty (60) days after such termination, and

 

(iv)                              Manager shall cooperate reasonably in all
respects to achieve a transfer of any license and/or certificate (or to obtain a
new license and/or certificate, if necessary) required in connection with the
operation of the Facility, but shall not be required to incur any monetary
expenditures in connection therewith (unless SNH TRS agrees to reimburse Manager
therefor).

 

ARTICLE XIV
DEFAULTS

 

Section 14.01.                       Default by Manager.  An Event of Default
with respect to Manager shall occur in the event of any of the following:

 

(a)                                  the Bankruptcy of the Manager,

 

(b)                                 the gross negligence or willful misconduct
of Manager with respect to its duties and obligations under this Agreement,

 

(c)                                  the permit(s), license(s) or
certificate(s) required for use, operation or management of the Facility are at
any time suspended, terminated or revoked and not reinstated with the applicable
appeal period, if any, for any reason due solely to the acts or omissions of
Manager,

 

(d)                                 Manager’s failure to keep, observe or
perform any material covenant, agreement, term or provision of this Agreement to
be kept, observed or performed by Manager, which failure shall continue (i) for
a period of five (5) Business Days after Manager receives

 

20

--------------------------------------------------------------------------------


 

notice from SNH TRS in case of monetary defaults or (ii) for a period of twenty
(20) Business Days after Manager receives notice from SNH TRS in the case of
non-monetary defaults, in each case, specifying the default; provided, however,
that if such non-monetary default cannot be cured within such twenty (20)
Business Day period, then Manager shall be entitled to such additional time as
shall be reasonable, provided the default is curable and Manager has promptly
proceeded to commence cure of such default within said period, and thereafter
diligently prosecutes the cure to completion; provided, however, that in no
event shall such additional time exceed ninety (90) days,

 

(e)                                  a Change in Control of Manager to which SNH
TRS does not consent,

 

(f)                                    a default by Manager or any Affiliate of
Manager under any other agreement between Manager or an Affiliate of Manager and
SNH TRS or an Affiliate of SNH TRS, which continues beyond any applicable notice
and cure period.

 

Section 14.02.                       Default by SNH TRS.  An Event of Default
with respect to SNH TRS shall occur in the event of any of the following:

 

(a)                                  the Bankruptcy of SNH TRS;

 

(b)                                 the gross negligence or willful misconduct
of SNH TRS with respect to its obligations under this Agreement;

 

(c)                                  the permit(s), license(s) or
certificate(s) required for use, operation or management of the Facility are at
any time suspended, terminated or revoked and not reinstated with the applicable
appeal period, if any, for any reason due solely to the acts or omissions of SNH
TRS or one of its Affiliates,

 

(d)                                 SNH TRS shall fail to (i) timely fund
Working Capital or to fund Capital Replacements pursuant to an Approved Budget
and such failure shall continue for a period of ten (10) Business Days after
notice thereof by Manager or (ii) keep, observe or perform any other material
covenant, agreement, term or provision of this Agreement to be kept, observed or
performed by SNH TRS and such failure shall continue (x) for a period of five
(5) Business Days after SNH TRS receives notice from Manager in case of monetary
defaults or (y) for a period of twenty (20) Business Days after SNH TRS receives
notice from Manager in the case of non-monetary defaults, in each case
specifying the default; provided, however, if such default cannot be cured
within such twenty (20) Business Day period, then SNH TRS shall be entitled to
such additional time as shall be reasonable, provided the default is curable,
SNH TRS has promptly proceeded to commence cure of such non-monetary default
within said period, and thereafter diligently prosecutes the cure to completion;
provided, however, that in no event shall such additional time to cure
non-monetary defaults exceed ninety (90) days.

 

Section 14.03.                       Remedies of SNH TRS.  Upon the occurrence
of an Event of Default by Manager, SNH TRS may terminate this Agreement
immediately upon notice and shall be entitled to exercise any other rights at
law or in equity.

 

Section 14.04.                       Remedies of Manager.  Upon the occurrence
of an Event of Default by SNH TRS described in Section 14.02, Manager may
terminate this Agreement on thirty (30)

 

21

--------------------------------------------------------------------------------


 

days notice and SNH TRS shall pay Manager the Termination Fee within thirty (30)
days of the effective date of termination, as liquidated damages and in lieu of
any other remedy of Manager at law or in equity, as well as any accrued but
unpaid fees owed to Manager pursuant to Section 5.01.

 

Section 14.05.                       No Waiver of Default.  The failure by SNH
TRS or Manager to insist upon the strict performance of any one of the terms or
conditions of this Agreement or to exercise any right, remedy or election herein
contained or permitted by law shall not constitute or be construed as a waiver
or relinquishment for the future of such term, condition, right, remedy or
election, but the same shall continue and remain in full force and effect. All
rights and remedies that SNH TRS or Manager may have at law, in equity or
otherwise for any breach of any term or condition of this Agreement shall be
distinct, separate and cumulative rights and remedies and no one of them,
whether or not exercised by SNH TRS or Manager, shall be deemed to be in
exclusion of any right or remedy of SNH TRS or Manager.

 

ARTICLE XV
GOVERNING LAW, ARBITRATION, LIABILITY OF MANAGER AND INDEMNITY

 

Section 15.01.                       Governing Law, Etc.  This Agreement shall
be interpreted, construed, applied and enforced in accordance with the laws of
the Commonwealth of Massachusetts applicable to contracts between residents of
Massachusetts which are to be performed entirely within Massachusetts,
regardless of (i) where this Agreement is executed or delivered; or (ii) where
any payment or other performance required by this Agreement is made or required
to be made; or (iii) where any breach of any provision of this Agreement occurs,
or any cause of action otherwise accrues; or (iv) where any action or other
proceeding is instituted or pending; or (v) the nationality, citizenship,
domicile, principal place of business, or jurisdiction of organization or
domestication of any party; or (vi) whether the laws of the forum jurisdiction
otherwise would apply the laws of a jurisdiction other than Massachusetts; or
(vii) any combination of the foregoing.

 

Section 15.02.                       Arbitration.

 

(a)                                  Any disputes, claims or controversies
between the parties (i) arising out of or relating to this Agreement, or
(ii) brought by or on behalf of any shareholder of any party or a direct or
indirect parent of a party (which, for purposes of this Section 15.02, shall
mean any shareholder of record or any beneficial owner of shares of any party,
or any former shareholder of record or beneficial owner of shares of any party),
either on his, her or its own behalf, on behalf of any party or on behalf of any
series or class of shares of any party or shareholders of any party against any
party or any member, trustee, officer, manager (including Reit Management &
Research LLC or its successor), agent or employee of any party, including
disputes, claims or controversies relating to the meaning, interpretation,
effect, validity, performance or enforcement of this Agreement, including this
arbitration provision, or the declarations of trust, limited liability company
agreements or bylaws of any party hereto (all of which are referred to as
“Disputes”), or relating in any way to such a Dispute or Disputes shall, on the
demand of any party to such Dispute be resolved through binding and final
arbitration in accordance with the Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association (“AAA”) then in effect, except as those
Rules may be modified in this Section

 

22

--------------------------------------------------------------------------------


 

15.02.  For the avoidance of doubt, and not as a limitation, Disputes are
intended to include derivative actions against trustees, officers or managers of
any party and class actions by a shareholder against those individuals or
entities and any party.  For the avoidance of doubt, a Dispute shall include a
Dispute made derivatively on behalf of one party against another party. For
purposes of this Article XIV, the term “party” shall include any direct or
indirect parent of a party.

 

(b)                                 There shall be three arbitrators.  If there
are only two parties to the Dispute, each party shall select one arbitrator
within fifteen (15) days after receipt of a demand for arbitration.  Such
arbitrators may be affiliated or interested persons of such parties.  If there
are more than two parties to the Dispute, all claimants, on the one hand, and
all respondents, on the other hand, shall each select, by the vote of a majority
of the claimants or the respondents, as the case may be, one arbitrator within
fifteen (15) days after receipt of a demand for arbitration.  Such arbitrators
may be affiliated or interested persons of the claimants or the respondents, as
the case may be.  If either a claimant (or all claimants) or a respondent (or
all respondents) fail to timely select an arbitrator then the party (or parties)
who has selected an arbitrator may request the AAA to provide a list of three
proposed arbitrators in accordance with the Rules (each of whom shall be
neutral, impartial and unaffiliated with any party) and the party (or parties)
that failed to timely appoint an arbitrator shall have ten days from the date
the AAA provides such list to select one of the three arbitrators proposed by
AAA.  If such party (or parties) fail to select such arbitrator by such time,
the party (or parties) who have appointed the first arbitrator shall then have
ten days to select one of the three arbitrators proposed by AAA to be the second
arbitrator; and, if he/they should fail to select such arbitrator by such time,
the AAA shall select, within fifteen (15) days thereafter, one of the three
arbitrators it had proposed as the second arbitrator.  The two arbitrators so
appointed shall jointly appoint the third and presiding arbitrator (who shall be
neutral, impartial and unaffiliated with any party) within fifteen (15) days of
the appointment of the second arbitrator.  If the third arbitrator has not been
appointed within the time limit specified herein, then the AAA shall provide a
list of proposed arbitrators in accordance with the Rules, and the arbitrator
shall be appointed by the AAA in accordance with a listing, striking and ranking
procedure, with each party having a limited number of strikes, excluding strikes
for cause.

 

(c)                                  The place of arbitration shall be Boston,
Massachusetts unless otherwise agreed by the parties.

 

(d)                                 There shall be only limited documentary
discovery of documents directly related to the issues in dispute, as may be
ordered by the arbitrators.

 

(e)                                  In rendering an award or decision (the
“Award”), the arbitrators shall be required to follow the laws of The
Commonwealth of Massachusetts.  Any arbitration proceedings or Award rendered
hereunder and the validity, effect and interpretation of this arbitration
agreement shall be governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq. 
The Award shall be in writing and may, but shall not be required to, briefly
state the findings of fact and conclusions of law on which it is based.

 

(f)                                    Except to the extent expressly provided
by this Agreement or as otherwise agreed by the parties, each party involved in
a Dispute shall bear its own costs and expenses

 

23

--------------------------------------------------------------------------------


 

(including attorneys’ fees), and the arbitrators shall not render an award that
would include shifting of any such costs or expenses (including attorneys’ fees)
or, in a derivative case or class action, award any portion of a party’s award
to the claimant or the claimant’s attorneys.  Each party (or, if there are more
than two parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand, respectively) shall bear the costs and expenses
of its (or their) selected arbitrator and the parties (or, if there are more
than two parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third appointed arbitrator.

 

(g)                                 An Award shall be final and binding upon the
parties thereto and shall be the sole and exclusive remedy between such parties
relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators.  Judgment upon the Award may be entered
in any court having jurisdiction.  To the fullest extent permitted by law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

(h)                                 Any monetary award shall be made and payable
in U.S. dollars free of any tax, deduction or offset.  Each party against which
the Award assesses a monetary obligation shall pay that obligation on or before
the 30th day following the date of the Award or such other date as the Award may
provide.

 

(i)                                     This Section 15.02 is intended to
benefit and be enforceable by the shareholders, members, direct and indirect
parents, trustees, directors, officers, managers (including Reit Management &
Research LLC or its successor), agents or employees of any party and the parties
and shall be binding on the shareholders of any party and the parties, as
applicable, and shall be in addition to, and not in substitution for, any other
rights to indemnification or contribution that such individuals or entities may
have by contract or otherwise.

 

Section 15.03.                       Consent to Jurisdiction and Forum.  This
Section 15.03 is subject to, and shall not in any way limit the application of,
Section 15.02; in case of any conflict between this Section 15.03 and
Section 15.02, Section 15.02 shall govern.  Notwithstanding anything to the
contrary in Section 15.02, the exclusive jurisdiction and venue in any action
brought by any party hereto pursuant to this Agreement shall lie in any federal
or state court located in Boston, Massachusetts.  By execution and delivery of
this Agreement, each party hereto irrevocably submits to the jurisdiction of
such courts for itself and in respect of its property with respect to such
action. The parties irrevocably agree that venue would be proper in such court,
and hereby waive any objection that such court is an improper or inconvenient
forum for the resolution of such action.  The parties further agree and consent
to the service of any process required by any such court by delivery of a copy
thereof in accordance with Section 17.01 and that any such delivery shall
constitute valid and lawful service of process against it, without necessity for
service by any other means provided by statute or rule of court.

 

24

--------------------------------------------------------------------------------


 

Section 15.04.                       Standard of Care.  Manager shall discharge
its duties in good faith, and agrees to exercise, with respect to all services
provided by Manager under this Agreement, a standard of care, skill, prudence
and diligence under the circumstances then existing as is consistent with the
prevailing practices of institutional property managers that manage properties
comparable to the Facility in the same market and in no event with less care,
skill, prudence or diligence as Manager would customarily utilize in the conduct
of its business, and as is necessary to comply with all Legal Requirements.

 

Section 15.05.                       Indemnity.  In any action, proceeding or
claim brought or asserted by a third party, Manager will defend, indemnify and
hold SNH TRS (and any of its Affiliates, their respective directors, trustees,
officers, shareholders, employees and agents) harmless from and against any
claims, losses, expenses, costs, suits, actions, proceedings, demands or
liabilities that are asserted against, or sustained or incurred by them because
of Manager’s breach of any material term of this Agreement, or arising from
Manager’s failure to act or not act in accordance with SNH TRS’s reasonable
instructions or gross negligence, fraud, or willful misconduct, except to the
extent caused by SNH TRS’s breach of any material term of this Agreement, gross
negligence, fraud or willful misconduct.   SNH TRS will defend, indemnify, and
hold Manager (and any of its Affiliates, their respective directors, trustees,
officers, shareholders, employees and agents) harmless, from and against any and
all claims, expenses, costs, suits, actions, proceedings, demands, or
liabilities that are asserted against, or sustained or incurred by them in
connection with the performance of Manager’s duties under this Agreement or
otherwise while acting within the scope of the agency established by the parties
to this Agreement and in accordance with Section 15.04, or in the case of an
action, proceeding or claim brought or asserted by a third party against any of
them as a result of SNH TRS’s breach of any material term of this Agreement,
violation of Legal Requirements, instructions to Manager to act or not act with
respect to the relevant matter or gross negligence, fraud or willful misconduct,
except to the extent caused by Manager’s breach of any material term of this
Agreement, failure to act or not act in accordance with SNH TRS’s reasonable
instructions, gross negligence, fraud or willful misconduct.   The scope of the
foregoing indemnities includes any and all costs and expenses properly incurred
in connection with any proceedings to defend any indemnified claim, or to
enforce the indemnity, or both.  Recovery upon an indemnity contained in this
Agreement shall be reduced dollar-for-dollar by any applicable insurance
collected by the indemnified party with respect to the claims covered by such
indemnity.  The parties obligations under this Section shall survive the
Termination.

 

Section 15.06.                       Limitation of Liability.  To the maximum
extent permitted by applicable law, no shareholder, member, officer, director,
trustee, employee or agent of any party to this Agreement (and of any Affiliate
of such party that is not a party to this Agreement) shall have any personal
liability with respect to the liabilities or obligations of such party under
this Agreement or any document executed by such party pursuant to this
Agreement.

 

ARTICLE XVI
PROPRIETARY MARKS; INTELLECTUAL PROPERTY

 

Section 16.01.                       Proprietary Marks.  During the Term of this
Agreement, each Facility shall be known as a “Five Star Senior Living”
community, with such additional identification as

 

25

--------------------------------------------------------------------------------


 

may be necessary and agreed to by SNH TRS and Manager to provide local
identification or to comply with local licensing or consumer protection laws.

 

Section 16.02.                       Ownership of Proprietary Marks.  The
Proprietary Marks shall in all events remain the exclusive property of Manager,
and except as expressly set forth in this Agreement, nothing contained herein
shall confer on SNH TRS the right to use the Proprietary Marks. Except as
provided below in this section, upon termination, any use of or right to use the
Proprietary Marks by SNH TRS shall cease forthwith, and SNH TRS shall promptly
remove, at Manager’s expense, from the Facility any signs or similar items that
contain the Proprietary Marks. Upon termination, SNH TRS shall have the right to
use any inventory or Household Replacement items marked with the Proprietary
Marks exclusively in connection with the Facility until they are consumed.

 

Section 16.03.                       Intellectual Property.  All Intellectual
Property shall at all times be proprietary to Manager or its Affiliates, and
shall be the exclusive property of Manager or its Affiliates. During the Term,
Manager shall be entitled to take all reasonable steps to ensure that the
Intellectual Property remains confidential. Upon termination, all Intellectual
Property shall be removed from the Facility by Manager, without compensation to
SNH TRS.

 

ARTICLE XVII
MISCELLANEOUS PROVISIONS

 

Section 17.01.                       Notices.  All notices, demands, consents,
approvals, and requests given by either party to the other hereunder shall be in
writing and shall be deemed to have been duly given when delivered in person,
upon confirmation of receipt when transmitted by facsimile transmission, or on
the next business day if transmitted by nationally recognized overnight courier,
to the parties at the following addresses:

 

SNH TRS

Two Newton Place

225 Washington Street, Suite 300

Newton, Massachusetts 02458

Attn:  David J. Hegarty

Telephone: (617) 796-8104

Facsimile: (617) 796-8349

 

FVE Managers, Inc.

400 Centre Street

Newton, Massachusetts 02458

Attn:  Bruce J. Mackey

Telephone: (617) 796-8214

Facsimile: (617) 796-8243

 

or to such other address and to the attention of such other person as either
party may from time to time designate in writing. Notices properly given as
described above shall be effective upon receipt.

 

26

--------------------------------------------------------------------------------


 

Section 17.02.                       Severability.  If any term or provision of
this Agreement or the application thereof in any circumstance is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions hereof.

 

Section 17.03.                       Gender and Number.  Whenever the context of
this Agreement requires, the gender of all words herein shall include the
masculine, feminine, and neuter, and the number of all words herein shall
include the singular and plural.

 

Section 17.04.                       Headings and Interpretation.  The
descriptive headings in this Agreement are for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Agreement. 
References to “Section” in this Agreement shall be a reference to a Section of
this Agreement unless otherwise indicated.  Whenever the words “include”,
“includes” or “including” are used in this Agreement they shall be deemed to be
followed by “without limitation.”   The words “hereof,” “herein,” “hereby,” and
“hereunder, when used in this Agreement shall refer to this Agreement as a whole
and not to any particular provision unless otherwise indicated.  The word “or”
shall not be exclusive.  This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting.

 

Section 17.05.                       Estoppel Certificates.  Each party to this
Agreement shall at any time and from time to time, upon not less than thirty
(30) day’s prior notice from the other party, execute, acknowledge and deliver
to such other party, or to any third party specified by such other party, a
statement in writing:  (i) certifying that this Agreement is unmodified and in
full force and effect (or if there have been modifications, that the same, as
modified, is in full force and effect and stating the modifications);
(ii) stating whether or not to the best knowledge of the certifying party: 
(x) there is a continuing Default by the non-certifying party in the performance
or observation of any covenant, agreement or conditioned contained in this
Agreement; or (y) there shall have occurred any event which, with the giving of
Notice or the passage of time or both, would become such a Default, and, if so,
specifying such Default or occurrence of which the certifying party may have
knowledge; and (iii) stating such other information as the non-certifying party
may reasonably request.  Such statement shall be binding upon the certifying
party and may be relied upon the non-certifying party and/or such third party
specified by the non-certifying party as aforesaid.  The obligations set forth
in this Section 17.05 shall survive Termination (that is, each party shall, on
request, within the time period described above, execute and deliver to the
non-certifying party and to any such third party a statement certifying that
this Agreement has been terminated).

 

Section 17.06.                       Confidentiality of Business Information. 
Manager and SNH TRS agree to keep confidential and not to use or to disclose to
others, any of their respective secrets or confidential or proprietary
information, customer lists, or trade secrets, or any matter or items relating
to this Agreement, the management of the Facility or their association with each
other except (a) to their respective Affiliates, which may in turn disclose to
any holder of a Mortgage, any prospective lender, purchaser or prospective
purchaser of the Facility, (b) to any rating agencies, lenders, stock analysts,
accountants, lawyers and other like professionals, (c) as

 

27

--------------------------------------------------------------------------------


 

expressly consented to in writing by the other party, (d) as required by law or
the rules of any national securities exchange or automated quotation system to
which SNH TRS or Manager, or any Affiliate of either, is or becomes subject, or
(e) as required by law or the applicable regulators with respect to any initial,
renewal or other required application for licensure, Medicare or Medicaid
participation or other approval or certification of the Facility.

 

Section 17.07.                       Confidentiality of Patient Information. 
The parties shall only use or disclose patient information, including Protected
Health Information (as such term is defined by the Standards for Privacy of
Individually Identifiable Health Information, 45 C.F.R. Part 160 and Subparts A
and E of Part 164, as promulgated from time to time by the Department of Health
and Human Services (the “Privacy Standards”)), in compliance with the Privacy
Standards and other applicable law.  The parties shall further reasonably
safeguard the confidentiality, integrity and availability of patient
information, including Protected Health Information, as required by applicable
law, including the Privacy Standards and the Security Standards (45 C.F.R.
Part 160 and Subparts A and E of Part 164).  In the event that patient
information (including Protected Health Information) is disclosed by a party or
its agents to the other party, its employees, contractors, subcontractors or
agents, such other party agrees to take reasonable steps to maintain, and to
require its employees, contractors, subcontractors and agents receiving such
information to maintain, the privacy and confidentiality of such information
consistent with applicable law.  In connection with the Manager’s services
hereunder, the parties shall enter into a Business Associate Agreement in a form
acceptable to both parties.

 

Section 17.08.                       Assignment.  SNH TRS may assign this
Agreement to any Affiliate (but only as such term is defined in
Section 1.03(i) or (iii)) of SNH TRS without Manager’s consent.  Manager shall
not assign or transfer its interest in this Agreement without the prior written
consent of SNH TRS which may be withheld in SNH TRS’s sole and absolute
discretion.  If SNH TRS consents to an assignment of this Agreement by Manager,
no further assignment shall be made without the express consent in writing of
SNH TRS.

 

Section 17.09.                       Entire Agreement/Amendment.  With respect
to the subject matter hereof, this Agreement supersedes all previous contracts
and understandings between the parties and constitutes the entire Agreement
between the parties with respect to the subject matter hereof.  This Agreement
may not be modified, altered or amended in any manner except by an amendment in
writing, duly executed by the parties hereto.

 

Section 17.10.                       Third Party Beneficiaries.  The terms and
conditions of this Agreement shall inure to the benefit of, and be binding upon,
the respective successors, heirs, legal representatives or permitted assigns of
each of the parties hereto and except for Owner, which is an intended third
party beneficiary, and as otherwise provided in Section 15.05, no Person other
than the parties hereto and their successors and permitted assigns is intended
to be a beneficiary of this Agreement.

 

Section 17.11.                       Survival.  The following provisions shall
survive termination or expiration of this Agreement:  Sections 12.02, 13.01,
14.03, 14.04 and 14.05, Article XV and Article XVII.

 

Section 17.12.                       Relationship Between the Parties.  The
relationship between SNH TRS and Manager pursuant to this Agreement shall not be
one of general agency, but shall be that an

 

28

--------------------------------------------------------------------------------


 

independent contractor relationship, provided with respect to those specific and
limited circumstances in which (a) Manager is holding funds for the account of
SNH TRS or (b) Manager is required or authorized to act as authorized
representative for SNH TRS with respect to agreements with Residents, filings
with and applications to governmental bodies or pursuant to licenses or Legal
Requirements, the relationship between SNH TRS and Manager shall be that of
trustee and authorized representative (with limited agency), respectively. 
Neither this Agreement nor any agreements, instruments, documents or
transactions contemplated hereby shall in any respect be interpreted, deemed or
construed as making SNH TRS a partner or joint venturer with Manager or as
creating any similar relationship or entity, and each party agrees that it will
not make any contrary assertion, contention, claim or counterclaim in any
action, suit or other legal proceeding involving the other.

 

[Signatures on the following page]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
above written.

 

 

Manager:

 

 

 

FVE Managers, Inc.

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Name:

Bruce J. Mackey Jr.

 

 

Title:

President

 

 

 

 

SNH TRS:

 

 

 

 

SNH SE Burlington Tenant LLC

 

 

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Name:

Richard A. Doyle

 

 

Title:

President

 

30

--------------------------------------------------------------------------------


 

Exhibit A

 

Home Place of Burlington

118 Alamance Road

Burlington, North Carolina

 

31

--------------------------------------------------------------------------------


 

Schedule 4.05

 

 

Five Star Rehabilitation and Wellness Services, LLC

 

FSQ Pharmacy Holdings, LLC

 

Senior Living Insurance Company

 

Affiliates Insurance Company

 

Reit Management & Research LLC

 

32

--------------------------------------------------------------------------------


 

Schedule to Exhibit 10.17

 

In addition to the pooling agreement, there are ten Management Contracts with
FVE Managers, Inc., a representative form of which is filed herewith.  The other
Management Contracts, with the respective parties and applicable to the
respective facilities listed below, are dated the same date as, and are
substantially identical in all material respects to, the representative
Management Contract filed herewith.

 

Name of Entity

 

Facilities

 

 

 

SNH SE Habersham Savannah Tenant LLC

 

Habersham House

5200 Habersham Street

Savannah, Georgia

 

 

 

SNH SE Holly Hill Tenant LLC

 

Riviera

1825 Ridgewood Avenue

Holly Hill, Florida

 

 

 

SNH SE Barrington Boynton Tenant LLC

 

Barrington Terrace at Boynton Beach

1425 Congress Avenue

Boynton Beach, Florida

 

 

 

SNH SE N. Myrtle Beach Tenant LLC

 

Summit Place of North Myrtle Beach

491 Highway 17

Little River, South Carolina

 

 

 

SNH SE Daniel Island Tenant LLC

 

Summit Place of Daniel Island

320 Seven Farms Drive

Charleston, South Carolina

 

 

 

SNH SE Ashley River Tenant LLC

 

Ashley River Plantation

2330 Ashley River Road

Charleston, South Carolina

 

 

 

SNH SE Mooresville Tenant LLC

 

Summit Place of Mooresville

128 Brawley School Road

Mooresville, North Carolina

 

 

 

SNH SE Kings Mtn Tenant LLC

 

Summit Place of Kings Mountain

1001 Phifer Road

Kings Mountain, North Carolina

 

 

 

SNH SE Tenant TRS, Inc.

 

Seasons At Southpoint

1002 Highway 54

Durham, North Carolina

 

Summit Place of South Park

2102 Runnymede Lane

Charlotte, North Carolina

 

Cooper Hall

937 Bowman Road

Mount Pleasant, South Carolina

 

Savannah Grace

1010 Lake Hunter Circle

Mount Pleasant, South Carolina

 

Summit Place of Beaufort

1119 Pickpocket Plantation Drive

Beaufort, South Carolina

 

Seasons by Riviera

515 Tomoka Avenue

Ormond Beach, Florida

 

Lexington Manor

20480 Veterans Boulevard

Port Charlotte, Florida

 

Palms of Lake Spivey

8080 Summit Bus. Parkway

Jonesboro, Georgia

 

33

--------------------------------------------------------------------------------